Title: John Quincy Adams to Abigail Adams, 21 May 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          N: 27.
          My dear Mother.
          The Hague 21. May 1797.
        
        The last Letter I have received from you is dated the 11th: of last November. I know not whether since that time the multiplicity of your own avocations or the uncertainty where your Letters would find me have prevented you from writing to me. However it be I cannot suffer a long period to pass without writing, on my part, and I feel already culpable in some degree, when I reflect, that I have not written you since the 8th: of February.— I have indeed kept my correspondence with my father very active and frequent. So that for whatever information I can give of news and politics you will find no vacancy; but a mother; and especially the best of mothers, loves to hear from her children something about themselves.— I am so sensible of this, and feel so much the common disposition of tattling about myself, that I can scarce ever read over a letter written to you without blushing a little at the strain of uninterrupted egotism into which it constantly slides.— I hope you will receive this as partly apologizing for the long intervals which sometimes elapse between the dates of my Letters to you.
        About the 10th: of last month, I received my commission for Lisbon, and my recall from this mission. But as it has appeared to me rather expedient for the public service to delay than to hasten my departure I am still here.— In about three weeks from this. I expect to sail either directly from Amsterdam, or else to send my baggage

from thence, and go myself first to London. This last plan would suit me best, but I know not whether it will be possible.
        By my baggage, I mean principally my books for I have scarcely any other. I have never kept house here, as indeed I could not, and am therefore not encumbered with furniture. But I have collected a small parcel of books, valuable for their contents though not by their splendor, and I cannot reconcile myself to part with them. They have been gathered with a real intention of use, and not for shew, though even in this, comparatively speaking, solitude, I am able only to snatch here and there a moment for the entertainment and instruction they afford.— The practice however of purchasing books at all the sales (which are frequent) and a certain reserve, which has kept me much out of what is called la Societé, or la bonne compagnie, or has accompanied me into it, have given me a formidable reputation as of a student, which I but ill deserve.— I am not completely idle, but my father would think me inexcusably indolent.
        In speaking of la bonne compagnie, I must tell you what it is.— The National Assembly and the various offices created under it, have collected here a considerable number of wealthy families, from various parts of the Country.— The influence and example of the french Minister has been constantly used, to unbend the reserve which characterizes the manners of this People, and to introduce among them the sort of sociality which prevails in France. He has formed a sort of Court about him, more numerously attended, and more assiduously cultivated than that of the Stadholder under the old Government. The example has spread with more or less extent among the members of the present Government, and their numerous and crowded parties have assumed an appearance of gaiety and splendor, which forms a counterpart to the dulness and dissatisfaction very discernible among the People in general.— As the french of the present day affect to have taken for their model the conquering policy of the Romans, I often think that in this instance they have adopted the system pursued by Agricola, among the Britons, in a situation not very different. The writer of his life, though his son in Law and a Roman, makes a reflection upon the occasion, concerning the effects of that policy upon the Britons, which the Batavians of the present day, much less warlike and much more civilized might however forcibly apply to themselves.
        My brother has consented to go with me to Lisbon; but he was so desirous before his return home, to get at least a transient view of

France, that he has taken the present opportunity for a short trip to Paris. He has been gone about five weeks; and I expect him back now in the course of a few days. My last Letter from him is of the 11th:— I gave him a letter to M. Arnoux, who treated him with much kindness and attention, and in his answer to my introduction, requests me to present his respects to you.— You remember the pretty young Lady, we used to see at Messrs: de Chalût, and who was afterwards recognized as the farmer General’s daughter.— She is married and has five children.
        My friends in Boston, have left off writing to me altogether. I have scarcely received a letter from thence these twelve months. I find that the want of punctuality from American correspondents is proverbial.— I find by the newspapers that Mr: S: Adams has declined being re-elected as Governor of Massachusetts.— His age and infirmities are entitled to repose, and his retirement from the public service, will prove his best security to preserve unimpaired the grateful sense of his former exertions in the cause of his Country.
        I am unwilling to enter with you upon the subject of politics. Europe is still the theatre of stupendous Events, which crowd upon one another with a rapidity and a violence that baffle all anticipation, and leave not a moment for the wonder of common minds to subside. The Emperor has made his Peace with France, having the Republican armies almost at the gates of Vienna.— The Government of Venice, the most antient in Europe, expires almost without a groan, in the hands of a Corsican stripling, whose name two years ago might have been hidden under a dogs ear on the rolls of Fame, but which at this moment disdains comparison with less than those of Caesar or Alexander. The British power is crumbling to pieces from every corner of its foundations. A new order of ages is advancing with gigantic strides, and would to Heaven there were better grounds to promise ourselves that with it Saturnian times are about to roll round again.— “Vain wisdom all, and false philosophy.” There will be vice, while there is Man. So said two thousand years ago, one of the most penetrating judges of human Nature that ever surveyed the species, and so with whatever reluctance, must repeat every cool observer of the present times. Corruption is an Antaeus that rises with fresh vigour from every point of contact with his mother Earth, and never, never will a son of Jove appear, to wrest him from his hold and strangle the monster in the air.
        My prose is running mad. Let me rather return to the plain and

simple assurance that I am, as I shall ever remain with the tenderest sentiments of gratitude and affection, your Son.
        
          John Q. Adams.
        
      